Citation Nr: 0925147	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  08-11 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for restless leg syndrome.  


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
September 2004.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2007 rating decision in which the RO, inter 
alia, denied the Veteran's claims for service connection for 
restless leg syndrome (also claimed as myoclonus and periodic 
limb movements during sleep (PLMS)), degenerative disc 
disease of the cervical spine, and bladder neck sclerosis 
(claimed as urinary frequency).  In June 2007, the Veteran 
filed a notice of disagreement (NOD).  In a March 2008 rating 
decision, the RO granted service connection for bladder neck 
sclerosis and degenerative disc disease of the cervical 
spine, representing a full grant of those benefits sought.  A 
statement of the case (SOC) regarding the claim for service 
connection for restless leg syndrome was issued in March 
2008, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in April 
2008.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. While complaints regarding or treatment for restless leg 
syndrome were not noted in service, the Veteran has reported 
such symptoms in service, and uncontradicted post-service 
statement from the Veteran's physician, who treated him 
during and since service, indicates that the Veteran's 
current restless leg syndrome was incurred in service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for restless leg syndrome are 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claim for service 
connection for restless leg syndrome, the Board finds that 
all notification and development actions needed to fairly 
adjudicate this claim have been accomplished.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).   
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

Considering the pertinent evidence of record, and resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
that a grant of service connection for restless leg syndrome 
is warranted.

The Veteran contends that he has current restless leg 
syndrome which was incurred in service.  Although the 
Veteran's January 2004 Report of Medical History includes his 
report of frequent trouble sleeping, service treatment 
records are negative for complaints regarding or findings of 
restless leg syndrome.  

The Veteran underwent neurological evaluation by a private 
neurologist, Dr. Nack, in June 2005.  The Veteran complained 
of a twitch just above his left knee, which occurred when he 
fell asleep, and would awaken him from sleep.  The impression 
following examination was myoclonus-PLMS.  Dr. Nack indicated 
that he believed the Veteran was describing myoclonus.  He 
noted that the Veteran described left lower extremity 
involvement for two years, and opined that the Veteran had 
rather classic periodic limb movements during sleep.  Dr. 
Nack added that the most practical way to diagnose his 
condition and see whether it is to the degree that would 
require any type of pharmacological therapy would be for him 
to have an overnight sleep study.  Dr. Nack noted that there 
was nothing to suggest any restless legs component.  

Post-service records of treatment at the NATO Health Clinic 
reflect that, in July 2005, the Veteran asked his physician, 
Dr. Johnson, to verify that his PLMS was present before he 
retired.  The pertinent assessment was restless leg syndrome.  
In correspondence received in September 2005, Dr. Johnson 
reported that he had been the Veteran's family physician for 
several years, and had been asked to write a statement 
addressing several medical issues.  In regard to 
myoclonus/restless legs syndrome/PLMS, Dr. Johnson stated 
that the Veteran had had this condition for several years, 
and that it was severe enough that it woke him 5 of out 7 
nights, and kept him awake most of the night about every two 
weeks.  A sleep study was recommended.  The Veteran underwent 
a sleep study in January 2006.  He had periodic leg movement 
every 3 minutes over a 337 minute period.  The conclusion was 
periodic limb movement disorder.  

The Veteran was evaluated by a private physician in March 
2006.  He then complained of jolts as his right lower limb 
fell asleep, which were getting progressively worse, with the 
left lower limb being predominantly involved.  The physician 
reviewed the January 2006 sleep study and concluded that the 
Veteran had a family of myoclnias upon falling asleep and 
while sleeping. 

The Veteran was afforded a VA examination to evaluate his 
claimed restless leg syndrome (PLMS) in July 2006.  He 
reported that his right lower limb shook when sleeping, which 
had increased progressively, and added that his symptoms had 
spread to the left leg, where his symptoms were actually 
predominant.  He stated that his symptoms were present all 
night, and woke him in mid sleep.  The physician reviewed the 
January 2006 sleep study, and noted that restless leg 
movements were recorded every 3 minutes during a period of 
337 minutes.  The pertinent conclusion was that the Veteran 
had proven restless leg syndrome.     

While Dr. Nack indicated that there was not a restless leg 
component to the Veteran's myoclonus, the Veteran was 
subsequently diagnosed with restless leg syndrome by his 
treating physician, Dr. Johnson.  Additionally, the July 2006 
VA examiner, who reviewed the January 2006 sleep study and 
examined the Veteran, diagnosed proven restless leg syndrome.  
Accordingly, the Board finds that the criterion of current 
restless leg syndrome has been satisfied.  Hence, the only 
question remaining for resolution is whether such current 
disability was incurred in service.  

While service treatment records are negative for findings of 
or treatment for restless leg syndrome, the Veteran has 
reported symptoms of such in service.  In this regard, in his 
September 2005 claim for service connection, the Veteran 
reported that his symptoms of myoclonus, PLMS, began in 2003.  
The Veteran is competent to report symptoms of restless leg 
syndrome as they are capable of lay observation.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).    

The only medical opinion on the question of medical nexus is 
the September 2005 statement from Dr. Johnson, that the 
Veteran had had myoclonus/restless leg syndrome/PLMS for 
several years.  This statement, received less than one year 
after the Veteran's separation from service, indicates that 
the Veteran's current condition was incurred in service.  
Although the opinion appears to be based on the Veteran's 
reported history of symptoms of restless leg syndrome for 
several years, such reliance only warrants the discounting of 
a medical opinion in certain circumstances, such as when the 
opinion is contradicted by other evidence in the record or 
when the Board rejects the statements of the Veteran.  See 
Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  As 
noted above, the Veteran is competent to reports symptoms of 
restless leg syndrome.  See Jandreau, 492 F. 3d 1372 (Fed. 
Cir. 2007).  Moreover, the Veteran is competent to report a 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  This report of a continuity of 
symptomatology suggests a link between his current complaints 
regarding restless leg syndrome and service.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  Significantly, the Board 
further notes that review of the service treatment records 
does confirm that the Veteran received treatment from Dr. 
Johnson in service, consistent with both his and the 
Veteran's statements that he had been his physician for 
several years.  

As such, the Board finds that the September 2005 opinion from 
Dr. Johnson, that the Veteran's condition had existed for 
several years, and, therefore, during service, constitutes 
competent and probative evidence to support the claim for 
service connection for restless leg syndrome.  Significantly, 
there is no medical evidence to contradict that opinion.  
Given the medical evidence noted above, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
the criteria for service connection for restless leg syndrome 
are met. 


ORDER

Service connection for restless leg syndrome is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


